      Case 4:19-cv-00044-BMM Document 159 Filed 05/18/20 Page 1 of 3


TIMOTHY C. FOX
Montana Attorney General
ROB CAMERON
Deputy Attorney General
JEREMIAH LANGSTON
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
rob.cameron@mt.gov
jeremiah.langston@mt.gov

COUNSEL FOR DEFENDANT-INTERVENOR
STATE OF MONTANA
                 UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                     GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE             CV-19-44-GF-BMM
COUNCIL, et al.,
                                     STATE OF MONTANA’S
          Plaintiffs,                NOTICE OF APPEAL
     v.
U.S. ARMY CORPS OF
ENGINEERS, et al.,
          Defendants,
TC ENERGY CORPORATION, et
al.,
          Defendant-Intervenors,
STATE OF MONTANA,
          Defendant-Intervenor,
AMERICAN GAS ASSOCIATION,
et al.,
           Defendant-Intervenors.


                                     STATE OF MONTANA’S NOTICE OF APPEAL
                                                                   PAGE 1
       Case 4:19-cv-00044-BMM Document 159 Filed 05/18/20 Page 2 of 3


     Pursuant to Federal Rules of Appellate Procedure 3 and 4 and 28

U.S.C. § 1292(a)(1), notice is hereby given that Defendant-Intervenor

State of Montana, hereby appeals the Court’s April 15, 2020 Order

(Doc. 130) and the Court’s May 11, 2020 Order (Doc. 151). This appeal is

taken to the United States Court of Appeals for the Ninth Circuit.

     Respectfully submitted this 18th day of May, 2020

                                  TIMOTHY C. FOX
                                  Montana Attorney General
                                  ROB CAMERON
                                  Deputy Attorney General
                                  JEREMIAH LANGSTON
                                  Assistant Attorney General
                                  215 North Sanders
                                  P.O. Box 201401
                                  Helena, MT 59620-1401

                                  /s/ Jeremiah Langston
                                  JEREMIAH LANGSTON
                                  Assistant Attorney General
                                  Counsel for State of Montana




                                      STATE OF MONTANA’S NOTICE OF APPEAL
                                                                    PAGE 2
      Case 4:19-cv-00044-BMM Document 159 Filed 05/18/20 Page 3 of 3


                    CERTIFICATE OF SERVICE

    I hereby certify that on this date I electronically filed the foregoing

document with the clerk of the court for the United States District Court

for the District of Montana, using cm/ecf system.

    Participants in the case who are registered cm/ecf users will be

served by the cm/ecf system.

Dated: May 18, 2020               /s/ Jeremiah Langston
                                  JEREMIAH LANGSTON
                                  Assistant Attorney General




                                     STATE OF MONTANA’S NOTICE OF APPEAL
                                                                   PAGE 3
